DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 7 November 2019. Claim(s) 1-18 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8 June 2021 and 29 December 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7, 11, and 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding claim(s) 6:
Claim(s) 6 recite(s) “in particular forming a slit…in particular by inserting into the slit…” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).

(B)	Claim(s) 7 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 6. 

(C)	Regarding Claim 11:
Claim 11 recites the limitation "the vortex generator" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.


(D)	Regarding Claim 13:
Claim 13 recites the limitation "the further cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.

(E)	Regarding claim(s) 15:
Claim(s) 15 recite(s) “in particular comprising at least one vortex generator.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).

(F)	Regarding Claim(s) 16:
Claim(s) 16 recite(s) “at least one stiff element.” Thus, claim(s) 16 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the stiff element of claim 16 is an additional element or the same element previously recited in claim 3. The most relevant portion of the specification, found by the Office, at the figures discloses a stiff element. However, claim 16 comprises two stiff elements (i.e. one of claim 16 and one of claim 3). Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting a stiff element to be pertinent to the relevant claim limitation(s).

(G)	Regarding Claim(s) 17:
Claim(s) 17 recite(s) “at least one of but not limited to.” Thus, claim(s) 17 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, the claim is not limited to the elements recited in the claim and seeks to encompass all materials known and unknown. The most relevant portion of the specification, found by the Office, at the specification discloses the body comprises at least one of the claimed materials. However, claim 17 recites the materials are not limited to those recited. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting any material to be pertinent to the relevant claim limitation(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2012/0141271 to Southwick (hereinafter “SOUTHWICK”).

(A) Regarding Claim 1:
	SOUTHWICK discloses:
An adaptable spoiler for a wind turbine blade, comprising: 
a flexible body (322, Figs. 8-9) comprising: 
an outer surface (i.e. on the same side as airfoil surface 124) to be exposed to air flow; 
an internal surface (380) limiting a cavity to be inflated with fluid to different level, wherein a shape and/or position and/or orientation of the surface to be exposed to air flow changes upon inflating the cavity to different level.

	(B) Regarding Claim 2:
		SOUTHWICK further discloses:
The outer surface to be exposed to air flow is at least in part airfoil shaped (see element 322 of Fig. 9).

(C) Regarding Claim 12:
		SOUTHWICK further discloses:
The body (322, Figs. 8-9) extends along a longitudinal direction of the rotor blade over an entire longitudinal extent of the spoiler, is continuous and integrally formed.

(D) Regarding Claim 13:
		SOUTHWICK further discloses:
A hydraulic and/or pneumatic apparatus arranged and configured to inflate or deflate the cavity and/or the further cavity to different level (264, Figs. 8-9).

(E) Regarding Claim 14:
		SOUTHWICK further discloses:
A rotor blade for a wind turbine, comprising: 
a blade airfoil surface (124, Figs. 8-9); and 
an adaptable spoiler (302) according to claim 1 installed at the blade airfoil surface.

(F) Regarding Claim 17:
		SOUTHWICK further discloses:
The body (322, Figs. 8-9) extends along a longitudinal direction of the rotor blade over the entire longitudinal extent of the spoiler (302), is continuous and integrally formed, and comprising at least one of but not limited to: natural rubber, thermoplastic elastomers as TPV or TPU, silicone, or a combination thereof (paragraph 0036).

(G) Regarding Claim 18:
		SOUTHWICK further discloses:
The adaptable spoiler (302, Figs. 8-9) installed at the blade airfoil surface (124), in a front portion of a suction surface (Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOUTHWICK, as applied to claim 1 above, and further in view of United States Patent No. 5,326,050 to Zell (hereinafter “ZELL”).

(A) Regarding Claim 3:
	SOUTHWICK teaches:
A body (322, Figs. 8-9) having a surface to air flow exposed, wherein the body delimits a cavity that inflates to different level.
However, the difference(s) between SOUTHWICK and the claimed invention is that SOUTHWICK does not explicitly teach at least one stiff element distinct from the body and having a surface to be air flow exposed, wherein the stiff element is attached to the body such that a protrusion height and/or tilt angle of the surface of the stiff element changes upon inflating the cavity to different level.
	ZELL teaches:
At least one stiff element (26, Figs. 6-7) distinct from a body (36) and having a surface to be air flow exposed, wherein the stiff element is attached to the body such that a protrusion height and/or tilt angle of the surface of the stiff element changes upon inflating the cavity to different level.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spoiler of SOUTHWICK by including at least one stiffening element, as taught by ZELL, in order to alter the shape of the aerodynamic structure to effect aerodynamic forces and moments (ZELL column 1, lines 14-21).
	
	(B) Regarding Claim 4:
		SOUTHWICK as modified by ZELL further teaches:
			The stiff element has an airfoil shape or a plane shape (ZELL Figs. 6-7).
	


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOUTHWICK, as applied to claim 1, respectively, above, and further in view of United States Patent Application Publication No. 3,136,501 to Barber (hereinafter “BARBER”).

(A) Regarding Claim 5:
	SOUTHWICK teaches:
		A body (322, Figs. 8-9) connected to a recess of the blade outer surface (124).
However, the difference(s) between SOUTHWICK and the claimed invention is that SOUTHWICK does not explicitly teach a stiff connection structure adapted to be connected to a rotor blade surface, wherein the body is coupled to the connection structure.
	BARBER teaches:
A stiff connection structure (22, Figs. 1-2) adapted to be connected to a rotor blade surface, wherein the body (10) is coupled to the connection structure.
Accordingly, the prior art references teach a body recessed in an outer surface and a body on the outer surface with a stiff connection structure conforming to the outer surface are elements that are known in the art for fixing a flexible body to an aerodynamic outer surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spoiler of SOUTHWICK by substituting the recessed body for the body connected to a stiff connection structure on the outer surface because both elements were known equivalents for fixing an inflatable spoiler to the outer surface of an airfoil structure.

	
	

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOUTHWICK, as applied to claim 1 above, and further in view of United States Patent No. 2,400,388 to Campbell (hereinafter “CAMPBELL”).

(A) Regarding Claim 8:
	SOUTHWICK teaches:
		A body (322, Figs. 8-9).
However, the difference(s) between SOUTHWICK and the claimed invention is that SOUTHWICK does not explicitly teach a further internal surface limiting a further cavity to be inflated with fluid to different level for further adapting the spoiler to different aerodynamic properties.
	CAMPBELL teaches:
A body (25, Figs. 2-3) comprises multiple internal surfaces limiting respective multiple cavities (28, 29, 30) to be inflated with fluid to different level for further adapting the flow regulating device to different aerodynamic properties.
Accordingly, the prior art references teach a body with interior tube and a body with multiple interior tubes are elements that are known in the art for inflating with fluid to a level for adapting a flow regulating device to a desired shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spoiler of SOUTHWICK by substituting single tube for the multiple tubes, as taught by CAMPBELL because both elements were known equivalents for changing the fluid level within the body so as to alter the shape of the body in the active state.

	(B) Regarding Claim 9:
		SOUTHWICK as modified by CAMPBELL further teaches:
The further internal surface (CAMPBELL Figs. 1-2) is arranged within the body (322, SOUTHWICK Figs. 8-9) in a flow direction downstream the internal surface (i.e. CAMPBELL shows at least one tube arranged downstream of the other two).



Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOUTHWICK in view of CAMPBELL, as applied to claim 9 above, and further in view of United States Patent Application Publication No. 2010/0018322 to Neitzke et al. (hereinafter “NEITZKE”).

(A) Regarding Claim 10:
	Modified SOUTHWICK teaches:
		A body (322, Figs. 8-9) to be exposed to air flow.
However, the difference(s) between modified SOUTHWICK and the claimed invention is that modified SOUTHWICK does not explicitly teach a vortex generator formed at the body.
	NEITZKE teaches:
A vortex generator (18, Figs. 6a-6b and 7a-7b) positioned on an inflatable body, wherein upon inflating the cavity to different level, the aerodynamic influence of the vortex generator changes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify spoiler of SOUTHWICK to include a flow regulating device at the body, as taught by NEITZKE, in order to create a surface discontinuity to generate a vortex in a fluid medium flowing over the surface of the airfoil to alter the properties of the fluid and allow for delayed detachment of the fluid from the airfoils surface, via turbulence (paragraph 0005) .

	(B) Regarding Claim 11:
		SOUTHWICK as modified by CAMPBELL and NEITZKE further teaches:
The more air is deflected away from the vortex generator (NEITZKE Figs. 6a-6b, 7a-7b) the more the cavity is inflated and the less the further cavity is inflated (CAMPBELL Figs. 1-2, see tubes 28, 29, 30).
	



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOUTHWICK, as applied to claim 14, respectively, above, and further in view of United States Patent Application Publication No. 2003/0091436 to Stiesdal (hereinafter “STIESDAL”).

(A) Regarding Claim 15:
	SOUTHWICK teaches:
		A blade airfoil surface (124, Figs. 8-9) with spoiler (302).
However, the difference(s) between SOUTHWICK and the claimed invention is that SOUTHWICK does not explicitly teach a vortex generator installed at the airfoil surface downstream of the spoiler, wherein depending on the state of the spoiler, the effect of the vortex generator on the air flow is changed. 
		STEISDAL teaches:
			A spoiler (13, Figs. 9-10) with downstream vortex generator (15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of SOUTHWICK to include a flow regulating device downstream of the spoiler, as taught by STEISDAL, in order to suppress the whirl from the spoiler in deactivated state (paragraphs 0056-57).




Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOUTHWICK in view of ZELL, as applied to claim 3 above, and further in view of United States Patent No. 3,586,267 to Ingelman-Sundberg (hereinafter “INGELMAN-SUNDBERG”).

(A) Regarding Claim 16:
	Modified SOUTHWICK teaches:
			At least one stiff element (ZELL, 26, Figs. 6-7). 
However, the difference(s) between modified SOUTHWICK and the claimed invention is that modified SOUTHWICK does not explicitly teach the stiff element is segmented along longitudinal surfaces.
INGELMAN-SUNDBERG teaches:
A stiff element (Figs. 4-5) is segmented (because it is in two parts, i.e. 26 and 28) along longitudinal surfaces (i.e. the view of Fig. 5).
Accordingly, the prior art references teach a stiff element fixed to the surface via a fastener and a stiff element fixed to the surface via a segmented strap piece are elements that are known in the art for mounting the stiff elements to the outer surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the stiff element of modified SOUTHWICK by substituting the single piece stiff element fixed by fastener for the segmented stiff element fixed by the flexible strap because both elements were known equivalents for mounting the stiff elements to the outer surface of an airfoil structure.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,968,887 to Akay et al., US 10,677,217 to Herrig et al., US 2018/0058424 to Egedal et al., US 9,033,661 to Pesetsky, US 2,428,936 to Hunter teach inflatable device for regulating the flow over the surface of an aerodynamic structure (e.g. blade or wing)

Allowable Subject Matter
Claim(s) 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim(s) 7 depend from claim 6. 

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 6:
Claim(s) 6 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “the body…configured to be engaged by the upper and lower engagement portions…by inserting into the slit and latching within the slit by at least one notch” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art teaches fixing the body by fasteners direction to the airfoil or by a connection structure that has an upper part wherein the body is sandwiched and held by a fastener. Thus, the slit and notch connection for the body is not disclosed, taught or suggested by the cited art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745